EXHIBIT 10.2 THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE THIS THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (this “ Amendment ”) is made and entered into as of January 31, 2014, by and between WSI INDUSTRIES, INC., a Minnesota corporation (the “ Borrower ”) and BMO HARRIS BANK N.A., a national banking association, successor by merger to M&I Marshall & Ilsley Bank (the “ Bank ”). RECITALS: A. The Borrower and the Bank are parties to a certain Loan Agreement dated as of February 1, 2011, as amended by an amendment dated as of February 1, 2012 and as further amended by an amendment dated as of January 30, 2013 (as so amended, the “ Loan Agreement ”). All capitalized terms not otherwise defined herein shall have the meanings given to them in the Loan Agreement. B. The Borrower executed and delivered to the Bank a certain Amended and Restated Revolving Credit Promissory Note dated January 30, 2013 in the original principal amount of $3,000,000 (the “ Revolving Note ”). C. The Borrower has requested that the Bank amend certain provisions of the Loan Agreement and the Revolving Note, and the Bank has agreed to do so upon the terms and subject to the conditions set forth in this Amendment. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the nature, receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.
